 Case 7:19-cv-00440-GEC Document 25 Filed 12/23/19 Page 1 of 1 Pageid#: 82


                                                                                        12/23/2019
                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

FOURSTAR GROUP USA, INC.,                     )
                                              )       Civil Action No. 7:19CV00440
       Plaintiff,                             )
v.                                            )       ORDER OF DISMISSAL
                                              )
K-VA-T STORES, INC.,                          )       By:     Honorable Glen E. Conrad
                                              )               Senior United States District Judge
       Defendant.                             )


        This matter is before the court on submission of a Notice of Dismissal by the plaintiff,

pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. Finding good cause, it

shall be and hereby is

                                          ORDERED

that this case shall be and hereby is DISMISSED WITH PREJUDICE, with each side to bear their

own attorneys’ fees, costs and expenses, and STRICKEN from the active docket of this court.

       The Clerk shall notify all parties of the entry of this Order.

       ENTER: This 23rd day of December, 2019.


                                                         /s/ Glen E. Conrad
                                                         Senior United States District Judge
